MEMORANDUM **
Geral Wayne Sosbee appeals pro se the district court’s order dismissing his action with prejudice and denying his motion for a prehminary injunction. Sosbee’s action alleged that defendants waged a terrorist campaign against him that included home invasions, car invasions, and chemical plantings in his food. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals of complaints without leave to amend. Whittington v. Whitting*927ton, 733 F.2d 620, 621 (9th Cir.1984). We review for abuse of discretion a grant or denial of a preliminary injunction. Gorbach v. Reno, 219 F.3d 1087, 1091 (9th Cir.2000) (en banc). We affirm.
The district court did not err in dismissing Sosbee’s claims against the United States Department of Justice, the Federal Bureau of Investigation, and the individual defendants in their official capacities because agencies of the United States and federal agents in their official capacities are immune from suit for constitutional violations. See Vaccaro v. Dobre, 81 F.3d 854, 857 (9th Cir.1996).
The district court did not err in dismissing Sosbee’s claims against the individual defendants in their individual capacities because Sosbee did not allege their personal involvement in the constitutional deprivation, or a sufficient causal connection between their wrongful conduct and the constitutional violation. See Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989).
The district court did not abuse its discretion in denying Sosbee’s motion for a preliminary injunction. See Foti v. City of Menlo Park, 146 F.3d 629, 634 (9th Cir. 1998).
Sosbee’s remaining contentions are considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.